DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 04/19/2022. Claims 1-16 and 18-20 have been amended. Therefore, claims 1-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Rejections - 35 USC § 101
1.	The Examiner respectfully withdraws the rejections under 35 USC 101 for claims 1-20.

Claim Objections
2.	Claim 11 is objected to because of the following informalities:
3.	Claim 11 recites “The method of claim 10, further comprising displaying on the display the guest sleep quality score for the guest room and also guest comfort scores for other guest rooms.” The underlined term is a typo-graphical error and needs to be replaced by the terms “sleep quality” to remove the objection. Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 5, 6 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
6.	Claims 5, 9, and 15 recite the limitations of “taking corrective action to improve the guest sleep quality score of the guest room” The specification lacks sufficient description and support for these steps. The current application fails to comply with the requirement that it must describe the technology that is sought to be patented. The specification does not describe the type of corrective action being performed such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time the application was filed. As a requirement of this title, the applicant has an obligation to disclose the technologic knowledge upon which the patent is based.
In the Applicant’s Specification, at ¶ 0002:
Hotels can include a large number of hotel rooms that can be rented out by guests. A primary requirement for many hotel guests is the ability to have a good night sleep. For hotel management, there are not many un-intrusive and data-driven ways of determining whether a guest had a good quality sleep experience. It is also difficult for hotel management to determine whether certain rooms of the hotel are correlated with poor guest sleep quality and to identify possible causes so that corrective action can be taken. What would be desirable is un-intrusive and data-driven way of determining if guests have a good quality sleep experience in the hotel, and if not, to help identify possible causes so that corrective action can be taken..

As such, the specification supports the conclusion that the claims merely recite a description of the desired result. There are no indications as to the type of corrective action being performed and/or how the corrective action is used to improve the guest sleep quality score?  The specification fails to clearly outline an equation or calculation to illustrates how the guest quality sleep score is improved.  Courts have previously held the description of a single embodiment may not satisfy the written description requirement for broad and/or generic claims.  The Examiner asserts this is evidence that the specification does not describe in sufficient detail how the recited steps were performed in such a way as to convey that the inventors has possession of the claimed invention at the time the application was filed. There is no further discussion, in the abstract, the claims, or the originally filed disclosure describing the particular technological knowledge upon which the claim invention is based.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Viveiros (WO 2019/143735).

With respect to claim 9, Viveiros discloses 
a method (¶ 0033: discloses a method for sleep environment management) of determining a guest sleep quality score for a guest room of a plurality of guest rooms of a hotel facility (¶ 0033: discloses generating a user report based on analysis of the sleep and activity metrics.), each of the plurality of guest rooms including a connected thermostat (¶ 0061: discloses a room temperature/humidity sensor), the method comprising: 
a server (¶ 0062: discloses a server 150) identifying a predetermined time period when the guest is expected to be sleeping in the guest room (¶ 0063: discloses server 150 may collect sleep metric and activity metric measurements from one or more sleeping environments at discrete time intervals over a period of time.);
the server determining a measure related to a number of guest interactions with the thermostat during the identified predetermined time period (¶ 0059, 0064: discloses detecting or recognizing human activities within the sleep space. User activities may be relative to objects within the sleeping space.  User activity may include reading, typing, walking within the sleep space.); 
the server determining a guest sleep quality score based at least in part on the measure related to the number of guest interactions with the thermostat (¶ 0064: discloses the measured time series data is analyzed numerically to generate a user report containing one or more quantitative points such as original sleep or activity measurement.);
the server displaying the guest sleep quality score on a display (¶ 0064-0065, 0092: discloses the user report that contains one or more quantitative points such as original sleep or activity measurement is viewable via a user interface); and 
taking corrective action to improve the guest sleep quality score of the guest room. (¶ 0065, 0084: discloses a room temperature of the sleeping space may be lowered to help improve the user’s sleep quality…machine learning algorithms may be used to extract useful intelligence from the sleep metric and activity metric data automatically…looks for patterns and correlations in user’s sleep patterns from the sensors based on factors within the sleep environment and then provide smart recommendations to the user for improving their sleep quality and/or quantity.)

With respect to claim 12, Viveiros discloses the method of claim 9, further comprising: 
the server determining a measure related to motion detected in the guest room during the identified predetermined time period (¶ 0064, 0093-0094: discloses a sensor that measures whether the guest has actually stayed in the room…motion sensors allows to determine the location of the user within the hotel room.); and
 the server determining the guest sleep quality score based at least in part on the measure related to the number of guest interactions with the thermostat and the measure related to motion detected in the guest room during the identified predetermined time period. (¶ 0064: discloses one or more quantitative data points such as sleep or activity measurements including user specific statistics…analyzes the measured time series data to generate a user report including an amount of time the user spent in the sleeping environment, the percentage of time he has spent doing different types of activities.)


9.	Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank (US 2016/0170998 A1).

With respect to claim 15, Frank discloses 
a method for evaluating guest sleep quality scores for a plurality of guest rooms within a hotel (¶ 0312, 0314: discloses a hotel score may express an expected quality of sleep and/or rest and/or an expected duration of sleep as computed based on measurements of affective response of users that stayed at the hotel.), the method comprising: 
a server identifying a predetermined time period when a guest is expected to be sleeping in a guest room (¶ 0304-0306, 0314: discloses measuring the user with a sensor during periods of time while the user was at the hotel…measurements are taken during a certain time period…a sleeping component based on measurements taken while users slept at the hotel.);
the server determining a measure related to changes in light in the guest room during the identified predetermined time period (¶ 0220-0221: discloses measuring a level of illumination in the environment…as measured in lux…being at the certain location while certain environmental conditions persist.); and 
the server determining the guest sleep quality score for the guest room based at least in part on the measure related to changes in light in the guest room during the identified predetermined time period (¶ 0221: discloses measurements used to compute the location score are measurements that correspond to events in which the users were at the certain location while there were certain environmental conditions, i.e., level of illumination. ¶ 0312-0314: discloses a hotel score may have multiple components each component corresponds to a certain type of activity conducted while at the hotel.  The components may be combined into a single value used as the hotel score by attributing weight to each component.); 
the server displaying the guest sleep quality score on a display (¶ 0174, 0200, 0226, 0261, 0306-0307, 0790, 0854: discloses reporting the score via user interfaces as a recommendation.  The score computed based on measurements may reflect on the quality of staying at the hotel during the certain period.); and
 taking corrective action to improve the guest sleep quality score of the guest room. (¶ 0424-0429: discloses when a score indicates that satisfaction of customers at the location falls below a threshold entity operating on behalf of the location may seek to improve the customer’s satisfaction such as diverting some of the customers to alternative locations.)

With respect to claim 16, Frank discloses the method of claim 15, 
wherein the guest sleep quality score for the guest room is based at least in part one or more guest room status parameters, wherein the one or more guest room status parameters include one or more of: a guest room rented parameter; and a guest room occupied parameter. (¶ 0308, 0314, 0845: discloses the measurements of the users are based on values acquired during periods for which the location verifier indicated that the users were at the hotel…a sleeping component based on measurements taken while users slept at the hotel.)

With respect to claim 17, Frank discloses the method of claim 16, wherein each of the plurality of guest rooms includes a corresponding HVAC system for conditioning air within the corresponding guest room, and wherein the one or more guest room status parameters include one or more of: an alarm status of the corresponding HVAC system (¶ 0429: discloses the hotel includes a collection of rooms…entities may investigate the cause of lower satisfaction, i.e., problems with air-conditioning.); a cooling valve status of the corresponding HVAC system; and a heating valve status of the corresponding HVAC system.

With respect to claim 18, Frank discloses the method of claim 15, further comprising:
the server determining a measure related to motion detected in the guest room during the identified predetermined time period (¶ 0305, 0809, 1542: discloses a measurement of a user is based on multiple values acquired while measuring the user with a sensor during different periods of time while the user was at the hotel.); and 
the server determining the guest sleep quality score based at least in part on the measure related to changes in light in the guest room during the identified predetermined time period (¶ 0221: discloses location score is computed based upon measurements that correspond to events in which users were at the location while there were certain environmental conditions, i.e., level of illumination) and the measure related to motion detected in the guest room during the identified predetermined time period.(¶ 0218: discloses location score is computed based upon measurements that correspond to events in which the users engaged in a certain activity at the certain location.)

With respect to claim 19, Frank discloses the method of claim 15, further comprising 
the server determining a measure related to a number of guest interactions with a thermostat of the guest room during the identified predetermined time period (¶ 0218: discloses measurements that correspond to events in which the users engaged in a certain activity at the certain location.);
the server determining the guest sleep quality score based at least in part on the measure related to changes in light in the guest room during the identified predetermined time period (¶ 0221: discloses location score is computed based upon measurements that correspond to events in which users were at the location while there were certain environmental conditions, i.e., level of illumination)  and the measure related to the number of guest interactions with the thermostat during the identified predetermined time period (¶ 0218: discloses location score is computed based upon measurements that correspond to events in which the users engaged in a certain activity at the certain location.)

With respect to claim 20, Frank discloses the method of claim 15, further comprising: 
determining a sleep quality score for each of the plurality of guest rooms (¶ -0306-0307, 0312: discloses a score is computed based on measurements may reflect on the quality of staying at the hotel during the certain period…the score for the hotel may be considered a score for the certain type of room at the hotel…a hotel score may express an expected quality of sleep or rest or an expected duration of sleep based on measurements of users that stayed at the hotel.); 
determining which of the plurality of guest rooms have a guest sleep quality score that is below a guest sleep quality threshold (¶ 0425, 0429: discloses alerts for one or more rooms and/or a collection of rooms are generated if satisfaction levels of customers at the location fall below a certain threshold.); 
determining one or more possible root causes for at least some of the plurality of guest rooms that have a guest sleep quality score that is below the guest sleep quality threshold; and (¶ 0429: discloses causes of lower satisfaction include unclean rooms, noise, problems with air conditioning.)
 displaying the determined one or more possible root causes for at least one of the plurality of guest rooms that have a guest sleep quality score that is below the guest sleep quality threshold. (¶ 0425, 0429: discloses in such a case one or more entities may be notified in order for them to be able to take steps to improve the experience the customers are having at the location.)

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim(s) 1-3, 5-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viveiros (WO 2019/143735) in view of Frank (US 2016/0170998).

With respect to claim 1, Viveiros discloses 
a system (abstract: discloses a system and method for sleep environment management.) comprising:
three or more sensors positioned within a guest room of a hotel (¶ 0058-0059: discloses one or more sleep metric sensors 120 and one or more activity metric sensors 130), the three or more sensors including: 
a thermostat (¶ 0061: discloses a room temperature/humidity sensor)  for sensing temperature in the guest room and for controlling an HVAC system (¶ 0091: discloses HVAC system 1219) that services the guest room; 
a motion sensor for detecting motion in the guest room (¶ 0058-0059: discloses motion or pressure sensor that detects and measures user activity within the sleeping space.); 
a light sensor for detecting light in the guest room (¶ 0061: discloses a light intensity sensor);
 a controller operatively coupled to the three or more sensors (¶ 0062: discloses sleep environment controller 140. The controller may communicate with some or all of the sleep metric sensors and activity metric sensors to consolidate and process measured data.), the controller configured to: 
identify a predetermined time period when a guest of the guest room is expected to be sleeping in the guest room (¶ 0063-0064: discloses sleep environment controller 140 collects sleep metric and activity metric measurements from sleeping environment at discrete time intervals over a period of time such as overnight, over the span of a given number of hours or days, or over discontinuous intervals such as several nights); 
determine a measure related to a number of guest interactions with the thermostat during the identified predetermined time period (¶ 0059: discloses one or more sensors detect human activities within the sleeping space. Activities leading up to sleep often affect sleep quality. User activities may be categorized relative to objects within the sleeping space. Examiner notes object may represent the thermostat.); 
determine a measure related to motion detected by the motion sensor in the guest room during the identified predetermined time period (¶ 0064, 0093-0094: discloses a sensor that measures whether the guest has actually stayed in the room…motion sensors allows to determine the location of the user within the hotel room.); 
determine a measure related to changes in light detected by the light sensor in the guest room during the identified predetermined time period (¶ 0059, 0061, 0097: discloses one or more activity metric sensors for detecting or recognizing activities within the sleep space including blue light from electronics making falling asleep more difficult.); and 
determine a guest sleep quality score (¶ 0064: discloses one or more quantitative data points such as sleep or activity measurements including user specific statistics) based at least in part on the measure related to the number of guest interactions with the thermostat, the measure related to motion detected by the motion sensor in the guest room (¶ 0064: discloses analyzes the measured time series data to generate a user report including an amount of time the user spent in the sleeping environment, the percentage of time he has spent doing different types of activities);
Viveiros does not explicitly disclose the following limitations.  
However, Frank is within the same field of endeavor as the claimed invention and related to measuring a user based on multiple values acquired while measuring the user with a sensor during different periods of time while the user was at the hotel. (¶ 0305) 
determine a guest sleep quality score based at least in part on the measure related to changes in light detected by the light sensor in the guest room (¶ 0220-0221: discloses measuring a level of illumination in the environment…as measured in lux…being at the certain location while certain environmental conditions persist… measurements used to compute the location score are measurements that correspond to events in which the users were at the certain location while there were certain environmental conditions, i.e., level of illumination. ¶ 0312-0314: discloses a hotel score may have multiple components each component corresponds to a certain type of activity conducted while at the hotel.  The components may be combined into a single value used as the hotel score by attributing weight to each component.)
 determine when the guest sleep quality score falls below a guest sleep quality score threshold (¶ 0425, 0429: discloses alerts for one or more rooms and/or a collection of rooms are generated if satisfaction levels of customers at the location fall below a certain threshold.), and if so, determine one or more possible root causes that caused the guest sleep quality score to fall below the guest sleep quality threshold (¶ 0429: discloses causes of lower satisfaction include unclean rooms, noise, problems with air conditioning.); and 
display the guest sleep quality score on a display (¶ 0174, 0200, 0226, 0261, 0306-0307, 0790, 0854: discloses reporting the score via user interfaces as a recommendation.  The score computed based on measurements may reflect on the quality of staying at the hotel during the certain period.), and when it is determined that the guest sleep quality score falls below the guest sleep quality score threshold, display the one or more possible root causes on the display (¶ 0425, 0429: discloses one or more entities may be notified…the entities may investigate the cause for lower satisfaction.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Viveiros to include the scoring and alerting techniques as taught by Frank to achieve the claimed invention. As disclosed by Frank, the motivation for the combination would have been to help hotel management to address problems quickly in order to improve the experience at their place of business. (¶ 0424-0425) 

With respect to claim 2, Viveiros discloses the system of claim 1,
wherein the three or more sensors further comprises a noise detector for detecting noise in the guest room (¶ 0061: discloses a noise level sensor), and the controller is further configured to: 
determine the guest sleep quality score (¶ 0064: discloses one or more quantitative data points such as sleep or activity measurements including user specific statistics)  based at least in part on the measure related to the number of guest interactions with the thermostat, the measure related to motion detected by the motion sensor in the guest room (¶ 0064: discloses analyzes the measured time series data to generate a user report including an amount of time the user spent in the sleeping environment, the percentage of time he has spent doing different types of activities),
Viveiros does not explicitly disclose the following limitations.
However, Frank discloses:
determine a measure related to noise detected by the noise detector in the guest room during the identified predetermined time period (¶ 0221: discloses a noise level at the environment); and 
determine the guest sleep quality score based at least in part on the measure related to changes in light detected by the light sensor in the guest room and the measure related to noise detected by the noise detector in the guest room. (¶ 0220-0221: discloses measuring a level of illumination in the environment…as measured in lux… measuring a noise level at the environment being at the certain location while certain environmental conditions persist… measurements used to compute the location score are measurements that correspond to events in which the users were at the certain location while there were certain environmental conditions, i.e., level of illumination. ¶ 0312-0314: discloses a hotel score may have multiple components each component corresponds to a certain type of activity conducted while at the hotel.  The components may be combined into a single value used as the hotel score by attributing weight to each component.)
Accordingly, the state of the art in the Frank reference suggests measuring a level of illumination and noise levels of users staying at a location such as a hotel was known in the prior art and there was a need for measuring environmental conditions that affect their quality of stay and/or sleep.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data being measured in Viveiros, to include the light and noise conditions, as taught by Frank in order to achieve the claimed invention.  As disclosed by Frank, the motivation for the combination would have been to use various types of values for a user to analyze the quality of a location. (¶ 0215) 

With respect to claim 3, the combination Viveiros and Frank discloses the system of claim 1,
wherein the controller (¶ 0063-0064: Viveiros server 150 may interact with sleep environment controller 140) is configured to display the guest sleep quality score for the guest room (¶ 0064: Viveiros discloses the measured time series data may be analyzed numerically to generate a user report…user specific statistics) in combination with a guest sleep quality score for one or more other guest rooms within the hotel. (¶ 0064, 0069: Viveiros discloses user report may contain population statistics collected over similar sleep environments or similar cohorts.)

With respect to claim 5, the combination Viveiros and Frank discloses the system of claim 1,
further comprising taking corrective action to improve the guest sleep quality score of the guest room. (¶ 0065, 0084: Viveiros discloses machine learning algorithms may be used to extract useful intelligence from the sleep metric and activity metric data automatically…looks for patterns and correlations in user’s sleep patterns from the sensors based on factors within the sleep environment and then provide smart recommendations to the user for improving their sleep quality and/or quantity.) 

With respect to claim 6, the combination Viveiros and Frank discloses the system of claim 5, 
wherein the predetermined time period when the guest of the guest room is expected to be sleeping comprise the period from 2AM to 3AM. (¶ 0063: Viveiros discloses the sleep environment controller 140 collects sleep metric and activity metric measurements from the sleeping environment over the span of a given number of hours or days.)

With respect to claim 7, the combination Viveiros and Frank discloses the system of claim 1, 
wherein the controller only calculates the guest sleep quality score when the guest room is determined to be occupied. (¶ 0064: Viveiros discloses the user report that contains user specific statistics may be updated as sleep metric and/or activity data are collected.)

With respect to claim 8, Viverios  discloses the system of claim 1, 
wherein the three or more sensors further comprises one or more bed sensors operatively coupled to a bed in the guest room (¶ 0058: discloses one or more sleep metric sensors may be installed on or near the bed.), and the controller is further configured to: 
determine a measure related to movement of a guest in the bed detected by the one or more bed sensors during the identified predetermined time period (¶ 0058: discloses detecting one or more sleep metrics for determining sleep quality of a user resting or sleeping on the bed.); and 
determine the guest sleep quality score based at least in part on the measure related to the number of guest interactions with the thermostat, the measure related to motion detected by the motion sensor in the guest room, and the measure related to movement of the guest in the bed detected by the one or more bed sensors. (¶ 0064: discloses analyzes the measured time series data to generate a user report including an amount of time the user spent in the sleeping environment, the percentage of time he has spent doing different types of activities)
Viveiros does not explicitly disclose the following limitation.
However, Frank discloses:
determine the guest sleep quality score based at least in part on the measure related to changes in light detected by the light sensor in the guest room (¶ 0221: discloses measurements used to compute the location score are measurements that correspond to events in which the users were at the certain location while their were certain environmental conditions, i.e., level of illumination. ¶ 0312-0314: discloses a hotel score may have multiple components each component corresponds to a certain type of activity conducted while at the hotel.  The components may be combined into a single value used as the hotel score by attributing weight to each component.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data being measured in Viveiros, to include the light conditions, as taught by Frank in order to achieve the claimed invention.  As disclosed by Frank, the motivation for the combination would have been to use various types of values for a user to analyze the quality of a location. (¶ 0215) 

With respect to claim 10, Viveiros discloses the method of claim 9, further comprising: 
the server determining the guest sleep quality score based at least in part on the measure related to the number of guest interactions with the thermostat  (¶ 0064: discloses the measured time series data is analyzed numerically to generate a user report containing one or more quantitative points such as original sleep or activity measurement.)
Viveiros does not explicitly disclose the following limitations.
However, Frank discloses:
the server determining a measure related to changes in light in the guest room during the identified predetermined time period (¶ 0220-0221: discloses measuring a level of illumination in the environment…as measured in lux…being at the certain location while certain environmental conditions persist.); and 
the server determining the guest sleep quality score based at least in part on the measure related to changes in light in the guest room during the identified predetermined time period. (¶ 0221: discloses measurements used to compute the location score are measurements that correspond to events in which the users were at the certain location while there were certain environmental conditions, i.e., level of illumination. ¶ 0312-0314: discloses a hotel score may have multiple components each component corresponds to a certain type of activity conducted while at the hotel.  The components may be combined into a single value used as the hotel score by attributing weight to each component.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data being measured in Viveiros, to include the light conditions, as taught by Frank in order to achieve the claimed invention.  As disclosed by Frank, the motivation for the combination would have been to use various types of values for a user to analyze the quality of a location. (¶ 0215) 


With respect to claim 11, the combination Viveiros and Frank discloses the method of claim 10, 
further comprising displaying on the display the guest sleep quality score for the guest room  (¶ 0064: Viveiros discloses the measured time series data may be analyzed numerically to generate a user report…user specific statistics) and also guest comfort scores for other guest rooms. (¶ 0064, 0069: Viveiros discloses user report may contain population statistics collected over similar sleep environments or similar cohorts.)

With respect to claim 13, Viveiros does not explicitly disclose the method of claim 9, further comprising:
However, Frank is within the same field of endeavor is related to monitoring customers with sleeping accommodations. (¶ 0424, 0429)
determining when the guest sleep quality score falls below a guest sleep quality score threshold (¶ 0424-0432: discloses a score indicates that satisfaction of customers at the location falls below a threshold.); and 
displaying a list of the plurality of guest rooms that have a guest sleep quality score that is below the guest sleep quality score threshold. (¶ 0424-0432: discloses generation of alerts if satisfaction levels of customers at the location fall below a certain satisfaction threshold. The location may be a hotel or any structure that holds one or more rooms and/or collection of rooms in the same vicinity.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Viveiros to include notification techniques of Frank to achieve the claimed invention.  As disclosed by Frank, the motivation for the combination would have been to help businesses such as hotels to address problems quickly in order to improve the experience at their place of business. (¶ 0424)

With respect to claim 14, the combination of Viveiros and Frank discloses the method of claim 13, further comprising: 
determining one or more possible root causes for why at least one of the plurality of guest rooms has a guest sleep quality score below the guest sleep quality score threshold; and displaying the determined one or more possible root causes on the display. (¶ 0176, 0226, 0429: Frank discloses entities may investigate the cause of the lower satisfaction, i.e., unclean rooms, noise, problems with air conditioning, etc.) 

13.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viveiros in view of Frank in further view of Ko (US 2019/0257545 A1).

With respect to claim 4, the combination of Viveiros and Frank does not explicitly disclose the system of claim 1, 
However, Ko is within the same field of endeavor and is related to an intelligent air management system. (¶ 0008)
wherein one or more of the motion sensors and the light sensor is disposed within the thermostat. (¶ 0042-0044: discloses sensors may be integrated into custom housings or the housings of existing elements of the system or the room. Sensors may be integrated into a thermostat or other control mechanism for the HVAC system. Sensors include motion sensors, light sensors, temperature sensors that are useful in controlling HVAC parameters)
As can be seen from the Ko reference the use of various types of sensors integrated into a thermostat was known in the prior art and previously practiced in the industry for gathering data for processing by a controller.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Viveiros and Frank integrate the motion and light sensors inside the thermostat, as disclosed by Ko to achieve the claimed invention. As disclosed by Ko, the motivation for the combination would have been use the intelligent sensors to increase efficiency and overall comfort of the room. (¶ 0007)
Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629